       Case 3:20-cv-00414-BRW-JTK Document 3 Filed 12/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


MELINDA WING                                                                           PLAINTIFF

v.                              Case No. 3:20-cv-00414-BRW-JTK

ANDREW SAUL, Commissioner,
Social Security Administration                                                       DEFENDANT

                                             ORDER

       Before the Court is Plaintiff’s Motion to Proceed In Forma Pauperis. Doc. 1. The Court

finds the application incomplete and requires supplemental information. To begin, Plaintiff states

she does not have a monthly income, but her husband makes $3,500 a month. They have $2,375

in monthly household expenses. However, she reports she only has $79.00 in cash, checking, and

savings accounts. The Court needs clarification on whether this is the full amount of money in her

household or how much she holds separately. If it’s the latter, she should supplement her

application with the full amount she and her husband hold in cash, checking, and savings accounts.

       Next, under debts and financial obligations, Plaintiff states, “I owe a lot of medical bills. I

pay 40.00 a month on,” but does not complete the sentence. The questionnaire states she must

“describe the amounts owed and to whom they are payable.” She must complete this section by

including the dollar amount for each debt and who the debtor is.

       Therefore, the Court directs Plaintiff to fill out another AO240 application that includes

the requested information and return it within thirty (30) days of this Order.

       SO ORDERED THIS 22nd day of December, 2020.


                                                      ____________________________________
                                                      JEROME T. KEARNEY
                                                      UNITED STATES MAGISTRATE JUDGE
